PER CURIAM.
We affirm the final judgment of dissolution in all respects except that portion of the judgment awarding appellee $50,273 for her interest in the leasehold and $5,000 for her interest in the equipment of the corporation owned by the parties. The court erred in “partitioning” the corporation because it was not an issue as specified in the pretrial stipulation or at trial. We therefore reverse and remand so that the final judgment can be amended to delete those amounts and the provision requiring the wife to transfer her interest in the corporation to the husband.
GLICKSTEIN, KLEIN and GROSS, JJ., concur.